Citation Nr: 0302100	
Decision Date: 02/04/03    Archive Date: 02/19/03

DOCKET NO.  00-15 700	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for bilateral hearing 
loss. 
 
2.  Entitlement to service connection for an acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran had verified active duty service from June 1951 
until May 1955.

Service connection for bilateral hearing loss was initially 
denied by a decision of the RO dated in February 1998.  The 
veteran did not file an appeal and the decision became final.  
The current matters comes before Department of Veterans 
Affairs (VA) Board of Veterans' Appeals (Board) from a March 
2000 rating decision of the Albuquerque, New Mexico Regional 
Office (RO) which declined to reopen the claims for service 
connection for hearing loss and a psychological disorder. 

The veteran presented testimony before the undersigned Member 
of the Board in January 2002; the transcript of which is of 
record.  During the hearing, the appellant and his 
representative affirmatively withdrew the issue of whether 
new and material evidence had been received to reopen the 
claim for service connection for a stomach disorder, which 
had previously been developed for appellate review.  This 
issue is therefore withdrawn from appellate consideration.  


REMAND

The Board observes in this instance that although the RO 
denied the issue of service connection for psychiatric 
disability as not new and material in the rating decision of 
March 2000, a careful review of record discloses no letter 
from the RO that can be construed as providing notice of the 
denial of a psychiatric disability.  Under these 
circumstances, the Board finds that there has been no final 
decision regarding the issue of service connection for an 
acquired psychiatric disorder and de novo consideration of 
this issue is appropriate.  See 38 U.S.C.A. § 7105; 38 C.F.R. 
§§ 3.104(a), 20.302, 20.1103 (2002).  This is found to be the 
case notwithstanding the fact that in subsequent statements 
by the representative, it is indicated that the appellant has 
desired to "reopen" the claim for service connection for a 
psychiatric disorder.  In this context, the governing legal 
authority, and not the words a claimant uses to file a claim, 
is controlling.  The Board finds that because the RO has not 
had an opportunity to review the claim for service connection 
for psychiatric disability on a direct and de novo basis, a 
remand for the RO to do so in the first instance will avoid 
any prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  

The Board also finds that additional evidentiary development 
on the matters of service connection for psychiatric 
disability and bilateral hearing loss is warranted.  In this 
regard, the Board notes that the appellant underwent a VA 
audiology examination in February 1998 wherein the examiner 
stated that based on the history, configuration of hearing 
loss, impacted wax and abnormal tympanic membrane, an ear, 
nose, and throat (ENT) examination was appropriate.  The 
record does not indicate whether or not this has been 
accomplished.  As well, the veteran stated upon personal 
hearing on appeal that he had sought treatment at the VA for 
both ear and psychiatric problems dating back through at 
least the 1980s from private providers and the VA.  The Board 
observes that such records have not been made available for 
review and should be requested and secured.  Additionally, 
the veteran's treating VA physician, Dr. Kreuz submitted a 
cursory statement dated in March 2000 that the appellant had 
had a nervous condition since active duty and should be 
evaluated for a mental disorder for the purposes of service 
connection.  The Board thus finds that a current and 
comprehensive psychiatric examination with a medical opinion 
is indicated.  The fulfillment of the VA's statutory duty to 
assist the appellant includes providing additional VA 
examination by a specialist when indicated, and conducting a 
thorough and contemporaneous medical examination, and 
providing a medical opinion, which takes into account the 
records of prior medical treatment, so that the disability 
evaluation will be a fully informed one.  See Hyder v. 
Derwinski, 1 Vet.App. 221 (1991); Green v. Derwinski, 1 
Vet.App. 121, 124 (1991).

The veteran is hereby notified that failure to report to any 
scheduled examination, without good cause, may result in a 
denial of his claims.  See 38 C.F.R. § 3.655 (2002).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO should obtain and 
associate with the record any notice of the examination sent 
to the veteran. 

The Board notes that the actions identified herein are 
consistent with the enhanced duties to notify and assist 
imposed by the Veterans Claims Assistance Act of 2000.  See 
Pub L.No. 106-475, §§ 3-4, 114 Stat. 2096-2099 
(2000)(codified as amended at 38 U.S.C. §§ 5100, 5102, 5203, 
5103A and 5107 (West Supp. 2002)).  However, identification 
of specific actions requested on remand does not relieve the 
RO of the responsibility to ensure that full compliance with 
the Act has been completed.  Therefore, in addition to the 
actions requested herein, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the Act before adjudicating the claims on the merits.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) and 
implemented by recently finalized 
regulations at 38 C.F.R. §§ 3.102 and 
3.159 (2002) are fully complied with and 
satisfied.

2.  The appellant should be contacted 
and asked to identify all VA and non-VA 
health care providers that have treated 
him for hearing loss and/or ear 
problems from 1955 the present.  The RO 
should then attempt to obtain records 
from each health care provider the 
appellant identifies.

3.  Any and all of veteran's medical 
records dating back to 1955 should be 
requested from the veteran's treating 
VA medical facilities.   

4.  After responses have been received 
to the above requests for records 
and/or information, arrange for the 
veteran to undergo a special VA ENT 
examination.  The entire claims file, 
to include a complete copy of this 
remand, must be made available to the 
physician designated to examine the 
veteran, and the report of examination 
should include discussion of the 
veteran's documented medical history 
and assertions.  All tests and studies 
should be accomplished, and all 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis.  

After examination of the veteran, and 
consideration of his documented medical 
history and credible assertions, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
that any pre-service ear disability, 
including hearing loss and otitis media, 
underwent a permanent increase in 
severity during the period of active 
duty, and whether or not current ear 
findings are more consistent with the 
natural progression of the pre-existing 
ear disease process.  Also, the examiner 
should indicate whether any current ear 
findings including hearing loss are 
related to service.  All examination 
results, along with the complete 
rationale for the opinions expressed 
should be set forth in a typewritten 
report.

5. The RO should also schedule the veteran 
for a special psychiatric examination, 
preferably by a psychiatrist who has not seen 
him previously, to determine the nature and 
etiology of any and all psychiatric 
disability now indicated.  All tests and 
studies should be accomplished, including 
psychological testing, and all clinical 
manifestations should be reported in detail 
and correlated to a specific diagnosis.  The 
claims folder and a copy of this remand must 
be provided to the examiner for review prior 
to examination.  Based on a review of all 
medical documentation and history on file, 
including the service medical records, the 
examiner should 1) discuss and reconcile the 
prior opinions and findings which have been 
rendered with respect to psychiatric 
disability in service and thereafter, and 2) 
provide an opinion as to whether or not any 
current psychiatric disability the veteran 
now exhibits was initially manifested in, had 
its origins in, relates back to service in 
any way, or is of post service onset.  The 
clinical report should set forth in a clear, 
comprehensive, and legible manner all 
pertinent findings, and should include 
complete rationale for the opinions expressed 
in a typewritten report. 

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that the requested 
development has been completed in full.  
If the clinical report does not include 
fully detailed descriptions of pathology 
or adequate responses to the specific 
opinions requested, or is any action is 
not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See 38 
C.F.R. § 4.2 (2002); Stegall v. West, 11 
Vet. App. 268 (1998).

7.  If evidence is received that is found 
to be new and material under 38 C.F.R. 
§ 3.156(a) with respect to the claim of 
service connection for hearing loss, the 
RO should reopen the claim.  Following 
any further indicated development 
consistent with the Veterans Claims 
Assistance Act of 2000, the RO should 
adjudicate the claim on a de novo basis 
without regard to the finality of any 
prior determinations.  If the benefit 
sought on appeal remains denied, a 
supplemental statement of the case should 
be issued to the appellant and his 
representative, and they should be 
provided with an appropriate opportunity 
to respond.  

8.  After considering whether any 
notification and/or development action 
is warranted, the RO should adjudicate 
the claim of entitlement to service 
connection for an acquired psychiatric 
disorder de novo in light of all 
pertinent evidence.  If the claim is 
denied, the RO should issue to the 
veteran and his representative a 
statement of the case addressing the 
denial of that issue.  Along with the 
SOC, the RO must furnish to the veteran 
and his representative a VA Form 9 
(Appeal to the Board of Veterans' 
Appeals), and afford them the applicable 
time period for perfecting an appeal as 
to that issue.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication.  The 
Board intimates no opinion as to the ultimate outcome of the 
veteran's claims.  The veteran need take no action until 
otherwise notified, but he may submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


